ACCEPTED
                                                                                                          04-15-00622-CV
                                                                                              FOURTH COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
                                                                                                   10/26/2015 10:29:42 AM
                                                                                                           KEITH HOTTLE
                                                                                                                   CLERK




                                                                                       FILED IN
                                                                                4th COURT OF APPEALS
                                                                                 SAN ANTONIO,
                                                                                          Direct: TEXAS
                                                                                                   (210) 775-0881
                                                                                   Email: nissa@hdappeals.com
                                                                               10/26/2015 10:29:42 AM
                                                                             Board Certified, Civil Appellate Law
                                                                             TexasKEITH
                                                                                    BoardE.
                                                                                          ofHOTTLE
                                                                                             Legal Specialization
                                                                                        Clerk
                                         October 26, 2015

Via E-Filing
Keith E. Hottle, Clerk
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

       Re:     No. 04-15-00622-CV, In re IPSecure, Inc.

Dear Mr. Hottle,

       Relator IPSecure, Inc. has received a copy of the Real Party in Interest’s Response
to Petition for Mandamus, filed on October 22, 2015. Please inform the Court that
Relator intends to file a reply in support of its Petition for Writ of Mandamus no later
than Monday, November 9, 2015.

                                                        Respectfully submitted,


                                                        /s/ Nissa M. Dunn
                                                        Nissa M. Dunn

cc via e-service:      Mary J. Ibarra-Myers
                       Beth Watkins
                       Shannon K. Dunn




   HOUSTON DUNN, PLLC, 4040 BROADWAY, SUITE 440, SAN ANTONIO, TX 78209 | 210.775.0880 | HDAPPEALS.COM